Case: 20-1578   Document: 16     Page: 1   Filed: 08/05/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  WALTER L. ALLEN,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1578
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01304-VJW, Senior Judge Victor J. Wolski.
                  ______________________

                 Decided: August 5, 2020
                 ______________________

    WALTER L. ALLEN, Brooklyn, NY, pro se.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for defendant-appellee. Also represented by ETHAN P.
 DAVIS, TARA K. HOGAN, ROBERT EDWARD KIRSCHMAN, JR.
                 ______________________

   Before O’MALLEY, BRYSON, and REYNA, Circuit Judges.
Case: 20-1578    Document: 16      Page: 2    Filed: 08/05/2020




 2                                    ALLEN   v. UNITED STATES



 PER CURIAM.
      The Court of Federal Claims (“Claims Court”) has ju-
 risdiction to render judgment “upon any claim against the
 United States founded either upon the Constitution, or any
 Act of Congress or any regulation of an executive depart-
 ment, or upon any express or implied contract with the
 United States, or for liquidated or unliquidated damages in
 cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). Absent
 from this grant of jurisdiction are claims based on personal
 grievances against post office employees. Walter L. Allen
 (“Allen”) appeals a decision of the Claims Court dismissing
 for lack of subject matter jurisdiction his complaint alleg-
 ing such a grievance. Allen v. United States, No. 19-1304C,
 2020 WL 975438 (Fed. Cl. Feb. 28, 2020). We affirm.
                        BACKGROUND
     Allen filed his complaint on August 27, 2019, alleging
 that on January 2, 2019, a United States Postal Service
 (“USPS”) employee in Brooklyn, New York refused to ac-
 cept Allen’s letters for mailing. Allen, 2020 WL 975438,
 at *1. The employee was apparently the only worker at the
 time and was therefore unable to weigh the letters. J.A. 7.
 After a “minor verbal dispute,” Allen took the letters to an-
 other post office. Id. Within 30 minutes of the initial inci-
 dent, Allen’s mail was accepted by the second post office.
 Id. Allen subsequently filed a grievance with USPS head-
 quarters, requesting “900 zillion” dollars for this unpleas-
 ant interaction. Allen, 2020 WL 975438, at *1. The USPS
 apologized to Allen, but did not pay him the requested
 amount. Id. Allen then filed a complaint against the
 United States in the Claims Court, increasing his mone-
 tary demand to “one hundred million zillion dollars.” Id.
 He also sought termination of the employee involved in the
 incident. Id.
     The government filed a motion to dismiss Allen’s com-
 plaint for lack of subject matter jurisdiction. Id. Allen did
Case: 20-1578     Document: 16      Page: 3   Filed: 08/05/2020




 ALLEN   v. UNITED STATES                                    3



 not respond to the motion. Even after accepting all factual
 allegations as true, drawing all reasonable inferences in
 the light most favorable to Allen, and liberally construing
 Allen’s filings, the Claims Court found that it did not have
 subject matter jurisdiction. Allen, 2020 WL 975438, at * 2.
 The court dismissed Allen’s complaint pursuant to Rule
 12(b)(1) of the Rule of the Court of Federal Claims
 (“RCFC”). Id.
     Allen timely filed a notice of appeal. Allen also filed
 two motions for other relief in June 2020 (ECF Nos. 13 and
 14), which we construe as motions to file supplemental
 briefing in support of his appeal. We have jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(3).
                            DISCUSSION
     We review de novo a dismissal for lack of subject matter
 jurisdiction under RCFC 12(b)(1). Maher v. United States,
 314 F.3d 600, 603 (Fed. Cir. 2002). In ruling on a motion
 to dismiss for lack of subject matter jurisdiction, the court
 must accept all factual allegations in the complaint as true
 and construe them in the light most favorable to the non-
 moving party. Estes Express Lines v. United States, 739
 F.3d 689, 692 (Fed. Cir. 2014). The filings of pro se parties,
 moreover, should be liberally construed and held to less
 stringent standards than professionally drafted pleadings.
 Erickson v. Pardus, 551 U.S. 89, 94 (2007).
      The Claims Court derives its jurisdiction from the
 Tucker Act, 28 U.S.C. § 1491, which waives sovereign im-
 munity for certain monetary claims against the federal
 government. In order to establish jurisdiction under the
 Tucker Act, the plaintiff must identify a constitutional pro-
 vision, federal statute, executive agency regulation, or an
 express or implied contract with the United States that cre-
 ates a right to money damages. See 28 U.S.C. § 1491(a)(1).
 Allen cannot identify any provision of federal law that en-
 titles him to monetary damages against the federal govern-
 ment stemming from his allegedly unpleasant encounter
Case: 20-1578     Document: 16      Page: 4    Filed: 08/05/2020




 4                                     ALLEN   v. UNITED STATES



 with the postal officer worker or the temporary refusal of
 his mail. Nor does Allen claim to have been party to, or in
 privity with, an express or implied contract with the
 United States.
     Few amongst us have been spared the indignity of an
 unpleasant encounter with a customer service representa-
 tive, government or private. But fewer still would take the
 path Allen chose to take here. As the Claims Court has
 informed Allen six times over, it is a court of limited subject
 matter jurisdiction. 1 Allen must identify a statutory or
 contractual right under the Tucker Act in order to bring a
 case in that court. He has not done so here. 2 Accordingly,




     1    Allen is no stranger to the Claims Court. In 2019,
 Allen filed ten complaints with that court within a three-
 month period. Allen v. United States, 145 Fed. Cl. 390,
 397–98 (Fed. Cl. 2019) (collecting cases). Allen also ap-
 pears to favor seeking damages in amounts such as “900
 trillion dollars,” and “one hundred million zillion dollars.”
 Id. at 392. The Claims Court has dismissed all ten cases,
 at least six for lack of subject matter jurisdiction. Id. at
 397–398. Not surprisingly, the Claims Court has imposed
 sanctions on Allen, barring him from filing any future com-
 plaints without first obtaining leave to file from the Chief
 Judge of the court. Id.
      2   To the extent Allen suggests that he has filed a bid
 protest case in his complaint, invoking the Claims Court’s
 jurisdiction under 28 U.S.C. § 1491(b), that argument is
 meritless. Such jurisdiction only arises “in connection with
 a procurement or a proposed procurement.” 28 U.S.C.
 §1491(b). As a procurement pertains to the government’s
 “process of acquiring property or services,” this action can-
 not be a bid protest. Distributed Sols., Inc. v. United States,
 539 F.3d 1340, 1345 (Fed. Cir. 2008).
Case: 20-1578     Document: 16        Page: 5   Filed: 08/05/2020




 ALLEN   v. UNITED STATES                                     5



 we conclude that the Claims Court correctly determined
 that it lacked subject matter jurisdiction.
                            CONCLUSION
     Because the Claims Court lacked subject matter juris-
 diction, we affirm. We dismiss as moot Allen’s June 2020
 motions for other relief.
                            AFFIRMED
                              COSTS
    No costs.